Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
This application is a divisional application of parent application #15/642,677, which was a divisional of application #16/866,303, both of which were examined by an examiner different from the undersigned examiner.
Note that the claims recite the invention of the species of Fig. 7A/B. Note that adding features from other species may result in a restriction by original presentation. For guidance on the species, see the restriction requirement of the parent application #15/642,677 mailed on 06/14/2019.

Claim interpretation
Claims 1 and 6 recite that the blade is coupled to the rotor disk body via axial engagement. There is no specific definition for the axial engagement in the specification, which discloses the axial engagement in paragraph [0042]. The specification gives an example of such axial engagement as the platform having a protrusion that may be axially moved into a complementary groove (see [0042]), but discloses this only as an example and not as the only possibility, and it only discloses the capability of axial movement (see “may be axially moved”). When a blade is installed on a rotor disk body, they are coupled to each other (i.e. they are engaged) in all three directions of axial, radial, and circumferential. Therefore, the axial engagement of claims 1 and 6 is interpreted in BRI as a general engagement of the blade and rotor disk body.
The limitation “integrally formed” is interpreted as the state of elements in the final assembled state of the apparatus, hence all elements which are directly or indirectly connected are considered to be integral. Note that “integral” is not synonym with unitary, one piece element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Armstrong (US 4,483,659).
With regard to claim 1, Armstrong discloses a tandem rotor disk apparatus comprising: a rotor disk body (Fig. 1) concentric about an axis (the axis passing through shaft 10. Also see abstract and claim 1); a first blade extending radially outward of the rotor disk body; and a second blade extending radially outward of the rotor disk body (see blades 24, 26, 28 in Fig. 1-4); wherein the first blade is offset from the second blade in a direction parallel to the axis (Fig. 1-6), and wherein at least one of the first blade and the second blade is coupled via axial engagement to the rotor disk body (Fig. 1 and 4).

With regard to claim 2, Armstrong further discloses that the first blade and the second blade are integrally formed together and are jointly coupled to the rotor disk body (Fig. 4).

With regard to claim 3, Armstrong further discloses that a blade platform (54) of the first blade and the second blade includes a protrusion (see the protrusion under 54 in Fig. 4), and wherein the protrusion is located in an axially extending groove formed in the rotor disk body (see Fig. 4 in conjunction with Fig. 1 and Col. 3; lines 50-54. The groove is the place in which the protrusion goes).

With regard to claim 4, Armstrong further discloses that the first blade and the second blade are individually coupled to the rotor disk body (Fig. 1) via axial engagement to the rotor disk body (Fig. 1).

With regard to claim 5, Armstrong further discloses that a blade platform of the at least one of the first blade and the second blade includes a protrusion, and wherein the protrusion is located in an axially extending groove formed in the rotor disk body (Fig. 4).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, 4, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Forcier et al. (US 2016/0108735), referred to hereafter as Forcier.
With regard to claim 1, Forcier discloses a tandem rotor disk apparatus (title, [0017]) comprising: a rotor disk body (50) concentric about an axis (A); a first blade extending radially outward of the rotor disk body; and a second blade extending radially outward of the rotor disk body (see blade pairs 53 and 153 in Fig. 2-4); wherein the first blade is offset from the second blade in a direction parallel to the axis (Fig. 2-4), and wherein at least one of the first blade and the second blade is coupled via axial engagement to the rotor disk body (Fig. 2-4. Regarding “axial engagement”, see claim interpretation above. Moreover, compare Fig. 2 and 4 of Forcier with Fig. 7A of applicant).

With regard to claim 2, Forcier further discloses that the first blade and the second blade are integrally formed together and are jointly coupled to the rotor disk body (Fig. 2, [0020]).

With regard to claim 4, Forcier further discloses that the first blade and the second blade are individually coupled to the rotor disk body via axial engagement to the rotor disk body (Fig. 4, [0020], [0023]).

With regard to claim 6, Forcier discloses a gas turbine engine (Fig. 1) comprising: a blade stage (Fig. 1, 2, 4) comprising: a rotor disk body (50) concentric about an engine central longitudinal axis of the gas turbine engine (A); and sets of tandem blades (53, 153) circumferentially distributed about the engine central longitudinal axis and extending radially outward from the rotor disk body (Fig. 2-4), wherein each set of tandem blades comprises a forward blade and an aft blade axially adjacent to the forward blade (Fig. 2-4), and wherein at least one of the forward blade and the aft blade is coupled via axial engagement to the rotor disk body (Fig. 2-4. Regarding “axial engagement”, see claim interpretation above. Moreover, compare Fig. 2 and 4 of Forcier with Fig. 7A of applicant).

With regard to claim 7, Forcier further discloses that the blade stage is of a compressor section ([0017], claim 10).

With regard to claim 8, Forcier further discloses that the blade stage is an aft-most blade stage of the compressor section (Fig. 2, 4, [0017], claim 11).

With regard to claim 9, Forcier further discloses that the forward blade and the aft blade are integrally formed together and are jointly coupled to the rotor disk body (Fig. 2, [0020]).

With regard to claim 11, Forcier further discloses that the forward blade and the aft blade are individually coupled to the rotor disk body via axial engagement to the rotor disk body (Fig. 4, [0020], [0023]).
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Healy (US 2016/0186593).
With regard to claim 1, Healy discloses a tandem rotor disk apparatus comprising: a rotor disk body (22) concentric about an axis; a first blade extending radially outward of the rotor disk body (14); and a second blade extending radially outward of the rotor disk body (14); wherein the first blade is offset from the second blade in a direction parallel to the axis (Fig. 4), and wherein at least one of the first blade and the second blade is coupled via axial engagement to the rotor disk body (Fig. 4, 5).

With regard to claim 4, Healy further discloses that the first blade and the second blade are individually coupled to the rotor disk body via axial engagement to the rotor disk body (Fig. 4, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 2016/0186593) in view of Pereira Filho (2016/0061205), referred to hereafter as Filho, and Armstrong (US 4,483,659).
With regard to claims 2, 3, and 5:
Healy discloses the tandem rotor disk apparatus of claims 1, as set forth above.
Healy does not appear to explicitly disclose that the first blade and the second blade are integrally formed together and are jointly coupled to the rotor disk body, wherein a blade platform of the first blade and the second blade, or at least one of them, includes a protrusion, and wherein the protrusion is located in an axially extending groove formed in the rotor disk body.
Filho, which is in the same field of endeavor of rotor blades, teaches that having two blades next to each other in one stage provides greater deflection of fluid flow, with greater camber and maintaining an acceptable overall efficiency and stability margin ([0001]), and consequently, greater rate of compression per stage ([0030]), and without separation of fluid flow contact with the suction surface of the profiles ([0030]).
Armstrong, which is in the same field of endeavor of rotor blades, teaches a tandem rotor disk having a rotor disk body (50) with first and second blades offset from each other in an axial direction (see blade pairs 53 and 153 in Fig. 2-4), and further teaches that the blades are coupled to the rotor disk via axial engagement in which a blade platform (54) of the first blade and the second blade includes a protrusion (see the protrusion under 54 in Fig. 4), and wherein the protrusion is located in an axially extending groove formed in the rotor disk body (see Fig. 4 in conjunction with Fig. 1 and Col. 3; lines 50-54. The groove is the place in which the protrusion goes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add two blades in succession to each other in one stage in order to use the benefits taught by Filho, and in doing so, use the teachings of Armstrong and have a protrusion off of the blade platforms and locate it in an axially extending groove formed in the rotor disk body.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 2016/0186593) in view of Pereira Filho (2016/0061205), referred to hereafter as Filho.
With regard to claim 6:
Healy discloses a gas turbine engine comprising: a blade stage (11) comprising: a rotor disk body (22) concentric about an engine central longitudinal axis of the gas turbine engine; and blades circumferentially distributed about the engine central longitudinal axis and extending radially outward from the rotor disk body, wherein the blades comprise a forward blade (14) and an aft blade (14) axially from the forward blade (Fig. 4), and wherein at least one of the forward blade and the aft blade is coupled via axial engagement to the rotor disk body (Fig. 4, 5).
Healy does not appear to explicitly disclose that the blades are sets of tandem blades.
Filho, which is in the same field of endeavor of rotor blades, teaches that having two blades next to each other in one stage provides greater deflection of fluid flow, with greater camber and maintaining an acceptable overall efficiency and stability margin ([0001]), and consequently, greater rate of compression per stage ([0030]), and without separation of fluid flow contact with the suction surface of the profiles ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add two blades in succession to each other in one stage in a set of tandem blades in order to use the benefits taught by Filho.

With regard to claim 7, the combination of Healy and Filho further discloses that the blade stage is of a compressor section ([0037]).


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 2016/0186593) in view of Pereira Filho (2016/0061205), referred to hereafter as Filho, as applied to claims 7 and 6 above, and further in view of Forcier et al. (US 2016/0108735), referred to hereafter as Forcier.
With regard to claim 8:
the combination of Healy and Filho discloses the gas turbine engine of claim 7, as set forth above.
the combination of Healy and Filho does not appear to explicitly disclose that the blade stage is an aft-most blade stage of the compressor section
However, Forcier, which is in the same field of endeavor of rotor blades, teaches a tandem rotor blade stage and teaches that the blade stage is an aft-most blade stage of the compressor section (Fig. 2, 4, [0017], claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of compressing fluid.

With regard to claim 11:
The combination of Healy and Filho discloses the gas turbine engine of claim 6, as set forth above.
The combination of Healy and Filho does not appear to explicitly disclose that the forward blade and the aft blade are individually coupled to the rotor disk body via axial engagement to the rotor disk body (Fig. 4, [0020], [0023]).
However, Forcier, which is in the same field of endeavor of rotor blades, teaches a tandem rotor blade stage and teaches that the forward blade and the aft blade are individually coupled to the rotor disk body via axial engagement to the rotor disk body (Fig. 4, [0020], [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of compressing fluid.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 2016/0186593) in view of Pereira Filho (2016/0061205), referred to hereafter as Filho, as applied to claim 6 above, and further in view of Armstrong (US 4,483,659).

With regard to claims 9, 10, and 12:
The combination of Healy and Filho discloses the gas turbine engine of claim 6, as set forth above.
The combination of Healy and Filho does not appear to explicitly disclose that the forward blade and the aft blade are integrally formed together and are jointly coupled to the rotor disk body, wherein a blade platform of the first blade and the second blade, or at least one of them, includes a protrusion, and wherein the protrusion is located in an axially extending groove formed in the rotor disk body.
However, Armstrong, which is in the same field of endeavor of tandem rotor blades, teaches a rotor disk having a rotor disk body (50) with first and second blades offset from each other in an axial direction (see blade pairs 53 and 153 in Fig. 2-4), the forward blade and the aft blade integrally formed together and jointly coupled to the rotor disk body (Fig. 4), and further teaches that the blades are coupled to the rotor disk via axial engagement in which a blade platform (54) of the first blade and the second blade includes a protrusion (see the protrusion under 54 in Fig. 4), and wherein the protrusion is located in an axially extending groove formed in the rotor disk body (see Fig. 4 in conjunction with Fig. 1 and Col. 3; lines 50-54. The groove is the place in which the protrusion goes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results, and combine the blade/rotor coupling of Armstrong, in which a platform protrusion is located in an axially extending groove formed in the rotor disk body, with the coupling of combination of Healy and Filho, to yield predictable results of coupling and fixing the blade to the rotor.
--------------------------------------------------------------------------------------------------------------------
Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forcier et al. (US 2016/0108735), referred to hereafter as Forcier in view of Armstrong (US 4,483,659).
With regard to claims 3, 5, 10, and 12: 
Forcier discloses the tandem rotor disk apparatus of claims 1 and 2, and the gas turbine engine of claims 6 and 9, as set forth above. 
Forcier depicts (in Fig. 2, 4) a blade/rotor coupling in which a blade platform (48, 148) of the first blade and the second blade includes a protrusion located in an axially extending groove formed in the rotor disk body (see annotated Fig. 2 below, the same is true for Fig. 4. Moreover, compare Fig. 2 and 4 of Forcier with Fig. 7A of applicant), but does not appear to explicitly disclose that a blade platform of the first blade and the second blade, or at least one of them, includes a protrusion, and wherein the protrusion is located in an axially extending groove formed in the rotor disk body. 
However, Armstrong, which is in the same field of endeavor of tandem rotor disks, teaches a tandem rotor disk having a rotor disk body (50) with first and second blades offset from each other in an axial direction (see blade pairs 53 and 153 in Fig. 2-4), and further teaches that the blades are coupled to the rotor disk via axial engagement in which a blade platform (54) of the first blade and the second blade includes a protrusion (see the protrusion under 54 in Fig. 4), and wherein the protrusion is located in an axially extending groove formed in the rotor disk body (see Fig. 4 in conjunction with Fig. 1 and Col. 3; lines 50-54. The groove is the place in which the protrusion goes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results, and combine the blade/rotor coupling of Armstrong, in which a platform protrusion is located in an axially extending groove formed in the rotor disk body, with the coupling of Forcier, to yield predictable results of coupling and fixing the blade to the rotor.

    PNG
    media_image1.png
    338
    233
    media_image1.png
    Greyscale

Annotated Fig. 2 of Forcier
--------------------------------------------------------------------------------------------------------------------
Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forcier et al. (US 2016/0108735), referred to hereafter as Forcier in view of Healy (US 2016/0186593).
With regard to claims 3, 5, 10, and 12: 
Forcier discloses the tandem rotor disk apparatus of claims 1 and 2, and the gas turbine engine of claims 6 and 9, as set forth above. 
Forcier depicts (in Fig. 2, 4) a blade/rotor coupling in which a blade platform (48, 148) of the first blade and the second blade includes a protrusion located in an axially extending groove formed in the rotor disk body (see annotated Fig. 2 below, the same is true for Fig. 4. Moreover, compare Fig. 2 and 4 of Forcier with Fig. 7A of applicant), but does not appear to explicitly disclose that a blade platform of the first blade and the second blade, or at least one of them, includes a protrusion, and wherein the protrusion is located in an axially extending groove formed in the rotor disk body. 
However, Healy, which is in the same field of endeavor of compressor blades, teaches a compressor with blades (14) coupled to rotor disks (22), and further teaches that the blades are coupled to the rotor disk via axial engagement in which a blade platform (28) of the first blade and the second blade includes a protrusion (24), and wherein the protrusion is located in an axially extending groove (26) formed in the rotor disk body (Fig. 4, 5. Note that the depiction in Fig. 4 is the same as Forcier in Fig. 2, 4, and applicant’s Fig. 7A. Also note the axial arrow in Fig. 5 of Healy along with [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results, and combine the blade/rotor coupling of Healy, in which a platform protrusion is located in an axially extending groove formed in the rotor disk body, with the coupling of Forcier, to yield predictable results of coupling and fixing the blade to the rotor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar tandem blades such as US 9797254, US 8534997, US 3937592, and US 8573941.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799